Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the context of the independent claims including:
processing the first instruction using the matrix vector unit and processing each of instructions in the sequence of instructions depending upon a position of the each of instructions in the sequence of instructions, such that an instruction that is in a first position in the sequence of the plurality of instructions is processed by the first multifunction unit, an instruction that is in a second position in the sequence of instructions is processed by the second multifunction unit, and an instruction that is in a third position in the sequence of instructions is processed by the third multifunction unit (supported in the specification as filed at e.g. ¶¶[0003]-[0005],[00088]-[00094]), as specified in in the context of independent claim 1;
a controller configured to map the first instruction for processing using the matrix vector unit and map each of instructions in the sequence of instructions for processing depending upon a position of the each of instructions in the sequence of instructions, such that an instruction that is in a first position in the sequence of instructions is processed by the first multifunction unit, an instruction that is in a second position in 2MS Docket No.: 401765-US-NP the sequence of instructions is processed by the second multifunction unit, and an instruction that is in a third position in the sequence of instructions is processed by the third multifunction unit (supported in the specification as filed at e.g. ¶¶[0003]-[0005],[00088]-[00094]), as specified in in the context of independent claim 1;
a controller configured to map the first instruction for processing using the matrix vector unit and map each of instructions in the sequence of instructions for processing depending upon a position of the each of instructions in the sequence of the plurality of instructions, such that an instruction that is in a first position in the sequence of instructions is processed by the first multifunction unit, an instruction that is in a second position in the sequence of instructions is processed by the second multifunction unit, and an instruction that is in a third position in the sequence of instructions is processed by the third multifunction unit (supported in the specification as filed at e.g. ¶¶[0003]-[0005],[00088]-[00094]), as specified in in the context of independent claim 17.

The Examiner was persuaded by the arguments filed 3/10/2021, see pages 5-9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J BUSS whose telephone number is (571)272-5831.  The examiner can normally be reached on M-F 9A-5P ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. Examiner suggests filing PTO/SB/439 if applicant desires the examiner to be able to communicate by email.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/B. B./
Examiner, Art Unit 2125




/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125